15-1862
     Wang v. Lynch
                                                                                       BIA
                                                                                  Wright, IJ
                                                                               A205 237 038

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   2nd day of September, two thousand sixteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   CHUN LING WANG,
14            Petitioner,
15
16                   v.                                              15-1862
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Keith S. Barnett, New York, New
24                                       York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Douglas
28                                       E. Ginsburg, Assistant Director;
29                                       John M. McAdams, Jr., Trial
30                                       Attorney, Office of Immigration
31                                       Litigation, United States
1                                  Department of Justice, Washington,
2                                  D.C.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review is

7    DENIED.

8        Petitioner Chun Ling Wang, a native and citizen of People’s

9    Republic of China, seeks review of a May 18, 2015, decision of

10   the BIA affirming the May 13, 2014, decision of an Immigration

11   Judge (“IJ”) denying Wang’s application for asylum, withholding

12   of removal, and relief under the Convention Against Torture

13   (“CAT”).    In re Chun Ling Wang, No. A205 237 038 (B.I.A. May

14   18, 2015), aff’g No. A205 237 038 (Immig. Ct. N.Y. City May 13,

15   2014).    We assume the parties’ familiarity with the underlying

16   facts and procedural history in this case.

17       We have reviewed both the IJ’s and the BIA’s decisions “for

18   the sake of completeness.”        Wangchuck v. Dep’t of Homeland

19   Sec., 448 F.3d 524, 528 (2d Cir. 2006).            The applicable

20   standards     of   review   are   well   established.    8 U.S.C.

21   § 1252(b)(4)(B); Chuilu Liu v. Holder, 575 F.3d 193, 196 (2d

22   Cir. 2009).

23       Absent past persecution, an applicant such as Wang may

24   establish eligibility for asylum by demonstrating a


                                       2
1    well-founded fear of future persecution, 8 C.F.R.

2    § 1208.13(b)(2), which must be both subjectively credible and

3    objectively reasonable, Ramsameachire v. Ashcroft, 357 F.3d

4    169, 178 (2d Cir. 2004).       To establish a well-founded fear, an

5    applicant must show either a reasonable possibility that she

6    would be singled out for persecution or that the country of

7    removal has a pattern or practice of persecuting individuals

8    similarly situated to her.       8 C.F.R. § 1208.13(b)(2)(iii).

9           The agency did not err in finding that Wang failed to

10   establish    a   well-founded    fear      of   being   singled   out   for

11   persecution on account of her religion.            She admitted that she

12   had not attended church regularly either in China or the United

13   States.     Given that admission, the agency did not err in

14   requiring additional corroboration of her religious practice

15   even    though   it   had   deemed   her    credible.      See    8 U.S.C.

16   § 1158(b)(1)(B)(ii); see also Chuilu Liu, 575 F.3d at 196-99.

17   Wang failed to submit any such corroboration.

18          Wang admitted that the priest at her church refused to issue

19   a certificate of attendance or testify on her behalf because

20   she had not attended church regularly.             Nor did she ask her

21   fellow church members in the United States or her family for

22   statements to corroborate her church attendance.



                                          3
1        A letter from the friend who introduced Wang to Catholicism

2    in China states only that Wang attended church a few times in

3    China, and does not indicate that Wang’s friend has suffered

4    any harm in China on account of her own religious practice.     See

5    Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999)

6    (finding   future   fear   diminished   when   similarly   situated

7    individuals are able to live unharmed in asylum applicant’s

8    native country).

9         Accordingly, the agency did not err in finding that Wang

10   failed to demonstrate an objectively reasonable fear of being

11   singled out for persecution on account of her Catholic faith.

12   See Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005)

13   (“In the absence of solid support in the record . . . , [an

14   applicant’s] fear is speculative at best.”); see also Chuilu

15   Liu, 575 F.3d at 196-98.

16       The agency also did not err in determining that Wang failed

17   to establish a pattern or practice of persecution of similarly

18   situated individuals.      The country conditions evidence in the

19   record reflects that tens of millions of individuals practice

20   in unregistered churches in China, and that in some areas such

21   practice is tolerated without interference.       Therefore, Wang

22   failed to demonstrate “systemic or pervasive” persecution of

23   similarly situated Catholics sufficient to demonstrate a

                                      4
1    pattern or practice of persecution in China.     In re A-M-, 23

2    I. & N. Dec. 737, 741 (B.I.A. 2005); see also 8 C.F.R.

3    § 1208.13(b)(2)(iii); Santoso v. Holder, 580 F.3d 110, 112 &

4    n.1 (2d Cir. 2009).

5        Because the agency reasonably found that Wang failed to

6    demonstrate a well-founded fear of persecution, it did not err

7    in denying asylum, withholding of removal, and CAT relief given

8    that all three claims were based on the same factual predicate.

9    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, petitioner’s pending

12   motion for a stay of removal in this petition is DENIED as moot.

13                                FOR THE COURT:
14                                Catherine O’Hagan Wolfe, Clerk




                                    5